Section 144 of the Code is as follows:
"No clause, provision or argument in any contract of whatsoever nature, verbal or written, whereby it is agreed that either party shall be barred from bringing suit upon any cause of action arising out of said contract if not brought within a period less than the time prescribed by the statute of limitation, for similar causes of action, shall bar such action, but the same may be brought notwithstanding such clause, provision or agreement if brought within the time prescribed by the statute of limitations in reference to like causes of action."
This action was brought within the time prescribed by the statute of limitations, in reference to similar causes of action, to wit, six years. Therefore it was not barred.
I, however, concur in the opinion of Mr. Justice Watts that the venue should be changed to Richland County.
JUSTICES FRASER and COTHRAN concur. *Page 33